                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

In re: Oil Spill by the Oil Rig                *     MDL No. 2179
       “Deepwater Horizon” in the Gulf         *
       of Mexico, on April 20, 2010            *     SECTION: J
                                               *
Applies to: All Cases in B1                    *
           Pleading Bundle.                    *
                                               *     JUDGE BARBIER
Applies to: 10-2771.                           *
                                               *     MAGISTRATE JUDGE SHUSHAN
*   *    *   *    *    *    *   *    *   *   * *

                                    PRE-TRIAL ORDER NO. 31

    [Clarifying the Master Complaints, Short-Form Joinders, and Responsive Pleadings]

        By stipulation of Plaintiffs, by and through Plaintiffs Liaison Counsel, and Defense Liaison

Counsel, and to facilitate the efficient and effective management and prosecution of the coordinated

actions herein:

        IT IS ORDERED that Pre-Trial Orders Nos. 11, 24 and 25 are hereby supplemented, amended

and clarified as follows:

        1. An answer or other response to the First Amended B1 Master Complaint (Rec. Doc. 1128)

by any Defendant named therein shall also be deemed to answer or otherwise respond to the original

B1 Master Complaint (Rec. Doc. 879);
       2. The Petitioners and Tendered Parties in the Transocean Limitation, Case. No. 10-2771,

shall be permitted to file a single Master Answer in response to the Master Claim (Rec. Doc. 244),

the First Amended Master Claim (Rec. Doc. 249), and any and all other Claims in Limitation, on

or before May 20, 2011;

       3. The First Amended Master Answer, Master Claim in Limitation and B1 Master Complaint

(Rec. Doc. 249 in Case. No. 10-2771 and Rec. Doc. 1128 in MDL 2179) shall be deemed to amend

and supercede the original Master Answer, Master Claim in Limitation and B1 Master Complaint

(Rec. Doc. 244 in Case. No. 10-2771 and Rec. Doc. 879 in MDL 2179) for the purposes of the

Short-Form Joinder (Rec. Doc. 983-3) and Pre-Trial Orders Nos. 24 and 25;

       4. Plaintiff Liaison Counsel are not required to serve the Short-Form Joinders filed in Case

No. 10-8888 via Lexis Nexis File & Serve, or otherwise.


       SIGNED this 2nd day of March, 2011, in New Orleans, Louisiana.




                                                            Hon. Carl J. Barbier
                                                            U.S. District Court Judge




                                                                                            Page 2
